Case 5:20-cv-01624-EEF-MLH Document 24 Filed 03/17/21 Page 1 of 1 PageID #: 170




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

HENRY ROBINSON                                    CIVIL ACTION NO. 20-cv-1624

VERSUS                                            JUDGE ELIZABETH E. FOOTE

ELDORADO RESORTS INC ET AL                        MAGISTRATE JUDGE HORNSBY


                                         ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

       It is ordered that Plaintiff’s Motion to Remand (Doc. 11) is denied.
                                                                 17th
       THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day

 of March, 2021.

                                              _________________________________
                                                    ELIZABETH E. FOOTE
                                               UNITED STATES DISTRICT JUDGE
